Citation Nr: 0308012	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to burial reimbursement of an additional $725, 
which has already been paid to others.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.  He died in July 2000.  

This is a contested claim.  The appellant is the veteran's 
son.  The appellees are the appellant's brother and sister.  
At issue is the proper allocation between them of $725 in VA 
benefits in the form of reimbursement for transportation, 
interment, and burial expenses for the funeral of the late 
veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, 
finding the appellant to be entitled to none of the $725 at 
issue in this case.

This case was the subject of a Board remand dated in May 
2002, for the purpose of providing the appellant the 
opportunity to attend a Travel Board hearing.  In July 2002, 
the veteran submitted correspondence stating that if a 
"teleconference" is unacceptable, then he requests the 
Board to make its ruling on the record.  An August 2002 
report of contact from the veteran's representative indicates 
that the veteran was referring to a telephone conversation 
with the Board Member, or a hearing via telephone.  The 
appellant did not explain why a teleconference was acceptable 
but a videoconference or in-person hearing was not.  The need 
to conform to the guidelines of VA law and regulations are 
heightened in this case, since it is a contested claim in 
which all claimants have a right to participate in any 
hearing.  See 38 C.F.R. § 20.713(a) (2002).  Without a better 
showing of need or good cause for making an exception to the 
options of an in-person hearing or a videoconference hearing, 
as provided for by law, the undersigned does indeed find that 
the request for a "teleconference" in lieu of a 
videoconference is unacceptable, and thus will make a ruling 
on the record, as per the veteran's request.  The July 2002 
correspondence is thus construed as a written withdrawal of 
request for a Board hearing, see 38 C.F.R. §§ 20.702(e), 
20.704(e).



FINDING OF FACT

The appellant paid 90.4 percent of the interment, burial, and 
transportation expenses for the veteran's funeral (other than 
burial plot expenses, which he paid in their entirety) from 
his personal funds; of the remaining 9.6 percent, his sister 
paid 66 percent and his brother paid 34 percent.


CONCLUSION OF LAW

Of the $725 in benefits at issue in this case, consisting of 
reimbursement for burial, interment, and transportation 
expenses for the veteran's funeral, the appellant is entitled 
to $655.40, his sister $23.66, and his brother $45.94.  38 
U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1602(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Contested Claim

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to the appellees.  
As a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case (SOC).

Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A.  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, any other 
contesting claimant and his or her representative, if any, 
will be allowed to present opening testimony and argument; 
the appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).  
As discussed in the Introduction, above, no hearing has been 
held.  The record in this case shows that the appellant and 
the appellees were provided with the SOC.

II.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)).  VA has issued regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist claimants, and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes 
that the VCAA did not amend any provisions of Chapter 23 of 
title 38, U.S. Code, which contains the provisions regarding 
burial benefits pertinent to the present appeal.  In any 
event, to whatever extent the VCAA may be relevant herein, 
the Board finds that VA's notification and assistance duties 
to the claimants have been fulfilled.

First, VA has a duty to notify the claimants of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the letters establishing the 
allocation of burial benefits in this case, the May 2001 SOC, 
and numerous additional letters sent to the parties by the RO 
have adequately informed them of the information and evidence 
needed to substantiate their claims, and have substantially 
complied with VA's notification requirements.  In short, the 
claimants were each notified, and each demonstrated an 
awareness, that the benefits sought in this case would be 
awarded in proportion to the applicable expenses incurred.  
Each was informed of this in the SOC, and has otherwise 
demonstrated an awareness of this fact in their applications 
for benefits and other correspondence.  They were notified 
and aware of the evidence needed to substantiate their 
claims, and the avenues through which they might obtain such 
evidence, that is, by offering proof of their expenditures, 
reimbursements, etc., in connection with the veteran's 
funeral.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Second, VA has a duty to assist the claimants in obtaining 
evidence necessary to substantiate their claims.  38 U.S.C. § 
5103A.  The RO has obtained the necessary information from 
the claimants, and there appears to be no current material 
dispute as to the accuracy of the information used in making 
the legal determination in this case, as set forth in the 
Legal Analysis section of this decision. 

As VA has fulfilled the duty to assist, and because the VCAA 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that remand 
pursuant to the VCAA is not required where "no reasonable 
possibility exists that any further assistance would aid the 
appellant" in substantiating the claim).

III.  Factual Background

The veteran, the appellant's father, died in late July 2000.  
A July 31, 2000, receipt from a funeral home indicates that, 
for the funeral of the veteran, $6,545 was received, paid in 
full.  The receipt was made out to the veteran's sister.  The 
charges were $1,950 for a casket; $775 for "other staff & 
related facilities service charge," $580 for 
"transportation charge," and $1,895 for "merchandise," 
which appears to include a casket, a burial vault, and a 
"memorial group."

A check written by the appellant's wife to the appellant's 
sister, for $10,000, dated August 1, 2000, and deposited by 
the appellant's sister on August 2, 2000, is marked in the 
memo field of the check as being for "Dad's funeral."  An 
August 1, 2000, check for $2,630, from the appellant's wife 
to Holy Cross Cemetery includes a notation in the memo 
section stating "cemetery plot for dad."  An August 1, 
2000, receipt from the cemetery indicates that the appellant 
and his wife paid for $2,180 for four "burial rights," and 
an additional $450 for "one opening and closing," for a 
total of $2,630, paid in full. 

An August 14, 2000, original memorial contract indicates that 
the appellant paid $2,947, in full, for a monument, to be 
carved and lettered as illustrated on the document.

An August 14, 2000, original memorial contract indicates that 
the appellant paid $150 for one bronze vase, to be centered 
and set in front of the monument.

An August 14, 2000, check for $3,097, from the appellant and 
his wife to Long Brothers is marked as being for "cemetery 
monument, paid in full."

On August 14, 2000, the RO received from the appellant's 
sister an application for burial benefits.  She indicated 
that she paid the total expenses of the burial, funeral, 
transportation, and burial plot, totaling $7,540, out of her 
own personal funds.  She further specifically indicated that 
she used $995 of her funds to pay for the burial plot.  She 
submitted a receipt for $6,545, issued to her, dated July 31, 
2002, indicated to be paid in full, from the funeral home.

On September 7, 2000, VA authorized payment to the 
appellant's sister of $300 for burial allowance, $150 for 
plot or interment allowance, and $425 for transportation 
expenses.  

On September 19, 2000, the appellant's sister wrote the 
appellant a check for $4,082, with the memo field marked 
"reimbursement for Dad's funeral."

In October 2000, the appellant submitted an application for 
burial benefits.  He contended that his sister had obtained 
VA burial benefits by fraud, and wanted to know why VA had 
paid her claim with no documentation or proof of the amount 
paid or by whom it was paid.

On November 30, 2000, a VA employee contacted the funeral 
home.  An employee of the funeral home informed her that the 
appellant's sister paid $2,245 by credit card and that the 
appellant's brother paid the balance of $4,300.

On December 4, 2000, VA sent the appellant's sister a fax, 
requesting that she remit the payment of $875 made to her and 
include a memo stating that the benefits were erroneously 
paid to her.

A December 4, 2000, VA memorandum indicates that the 
appellant's sister admitted that the $875 should have gone to 
the appellant, and that she was willing to clear up the 
matter by sending a check to the appropriate regional office.  
The memorandum further indicates that the payment of the 
burial benefit of $875 to the appellant's sister was 
determined by the Office of the Inspector General to have 
been fraudulent, and should have been made to the appellant.  
The memorandum further indicates that the appellant was told 
that the benefits to which he was entitled would be paid to 
him as soon as the check from the appellant was received by 
the Philadelphia ROIC.

A December 2000 VA receipt indicates that the appellant's 
sister returned the $875 burial and plot allowance awarded to 
her by VA.

Also in December 2000, VA informed the appellant that VA pays 
a basic burial allowance of $300, a $150 plot allowance, and 
transportation charges in cases where the veteran died at a 
VA hospital ($425 in this case).  The RO informed the 
appellant that, based upon the evidence that he submitted, 
the only reimbursement to which he was entitled was the $150 
plot allowance.

Also in December 2000, VA wrote to the appellant's sister, 
informing her that the evidence showed the appellant to have 
paid the for the burial plot.  The RO requested evidence from 
the appellant's sister that she had paid for the plot, as 
indicated in her application for benefits, or that she had 
reimbursed the veteran for the $150 plot allowance paid to 
her by VA.

In a letter dated December 7, 2000, the appellant's sister 
submitted a credit card receipt, with no apparent signature, 
dated August 4, 2000, indicating that she had paid $2,245 by 
credit card for the veteran's funeral.  She contended that 
the official from the VA Office of the Inspector General had 
intimidated her by stating the he would come to her house and 
arrest her for a fraudulent claim.

In February 2001, VA issued a check to the appellant's sister 
for $248.67, in proportion to total expenses paid as 
indicated by the funeral home, and of $150 to the appellant, 
for the burial plot allowance.

In March 2001, VA received an application for burial benefits 
from the appellant's brother. It is clearly an alteration of 
the August 2000 typewritten application for burial benefits 
submitted by the appellant's sister that was apparently found 
by the VA Office of the Inspector General to be fraudulent.  
The information is changed by "whiting out" and making 
handwritten changes to indicate the appellant's brother 
rather than the appellant's sister as the applicant; to 
indicate that the appellant rather than the appellant's 
sister paid $995 for the burial plot; and to indicate that 
the  appellant's brother (the applicant) and sister together 
paid $7,540 for burial, funeral, transportation and burial 
plot expenses out of their own personal funds, rather than 
the sister paying these expenses solely out of her own 
personal funds.  The application does not set forth the 
proportion of personal funds paid by the appellant's brother 
for these expenses.  The application is inherently 
inconsistent insofar as in one section the burial plot is 
indicated to have been paid by the appellant, while in 
another section these expenses are implicitly indicated to 
have been paid by the appellant's brother and sister (as part 
of the $7,540, which would be  $6,545 burial expenses plus 
the $995 burial plot).  The application is signed by the 
appellant's brother.

Also in March 2001, VA issued a check for burial expense 
reimbursement to the appellant's brother for $476.33, in 
proportion to total expenses paid as indicated by the funeral 
home.

IV.  Pertinent Law and Regulations

38 C.F.R. § 3.1601, setting forth the requirements for claims 
and evidence for payment of burial expenses of deceased 
veterans, provides as follows:

§ 3.1601  Claims and evidence.

(a) Claims. Claims for reimbursement or 
direct payment of burial and  funeral 
expenses under § 3.1600(b) and plot or 
interment allowance under § 3.1600(f) 
must be received by VA within 2 years 
after the  permanent burial or cremation 
of the body. Where the burial allowance 
was not payable at the death of the 
veteran because of the nature of his (or 
her) discharge from service, but after 
his (or her) death the  discharge has 
been corrected by competent authority so 
as to reflect a  discharge under 
conditions other than dishonorable, claim 
may be filed  within 2 years from date of 
correction of the discharge.  This time 
limit  does not apply to claims for 
service-connected burial allowance under 
§ 3.1600(a) or for the cost of 
transporting a veteran's body to the 
place of burial under § 3.1600(c) or 
§ 3.1600(g).

(Authority: 38 U.S.C. 904 [sic; should be 
2304])

(1) Claims for burial allowance may be 
executed by: 

(i) The funeral director, if entire 
bill or any balance is unpaid (if unpaid 
bill or the unpaid balance is less than 
the applicable statutory burial 
allowance, only the unpaid amount may be 
claimed by the funeral director); or 

(ii) The individual whose personal 
funds were used to pay burial,  funeral, 
and transportation expenses; or 

(iii) The executor or administrator 
of the estate of the veteran or  the 
estate of the person who paid the 
expenses of the veteran's burial or 
provided such services.  If no executor 
or administrator has been appointed then 
by some person acting for such estate who 
will make distribution of the burial 
allowance to the person or persons 
entitled under the laws governing the 
distribution of interstate [sic] estates 
in the State of the decedent's personal 
domicile. 

(2) Claims for the plot or interment 
allowance (except for claims  filed by a 
State or an agency or political 
subdivision thereof, under § 3.1604(d)) 
may be executed by: 

(i) The funeral director, if he or 
she provided the plot or  interment 
services, or advanced funds to pay for 
them, and if the entire  bill for such or 
any balance thereof is unpaid (if the 
unpaid bill or the unpaid balance is less 
than the statutory plot or interment 
allowance, only the unpaid amount may be 
claimed by the funeral  director); or 

(ii) The person(s) whose personal 
funds were used to defray the cost  of 
the plot or interment expenses; or 

(iii) The person or entity from whom 
the plot was purchased or who  provided 
interment services if the bill for such 
is unpaid in whole or  in part.  An 
unpaid bill for a plot will take 
precedence in payment of the plot or 
interment allowance over an unpaid bill 
for other interment  expenses or a claim 
for reimbursement for such expenses.  Any 
remaining balance of the plot or 
interment allowance may then be applied 
to interment expenses; or 

(iv) The executor or administrator 
of the estate of the veteran or  the 
estate of the person who bore the expense 
of the plot or interment  expenses.  If 
no executor or administrator has been 
appointed, claim for the plot or 
interment allowance may be filed as 
provided in paragraph (a)(1)(iii) of this 
section for the burial allowance. 

(3) For the purposes of the plot and 
interment allowance plot or burial plot 
means the final disposal site of the 
remains, whether it is a grave, mausoleum 
vault, columbarium niche, or other 
similar place.  Interment expenses are 
those costs associated with the final 
disposition of the remains and are not 
confined to the acts done within the 
burial grounds but may include the 
removal of bodies for burial or 
interment. 

(b) Supporting evidence.  Evidence 
required to complete a claim for  the 
burial allowance and the plot or 
interment allowance, when payable, 
(including a reopened claim filed within 
the 2-year period) must be  submitted 
within 1 year from date of the Department 
of Veterans Affairs  request for such 
evidence.  In addition to the proper 
claim form the claimant (other than a 
§ 3.1604(d) claimant) is required to 
submit: 

(1) Statement of account.  Preferably on 
funeral director's or cemetery owner's 
billhead showing name of the deceased 
veteran, the plot or interment costs, and 
the nature and cost of services rendered, 
and unpaid balance. 

(2) Receipted bills.  Must show by whom 
payment was made and show receipt by a 
person acting for the funeral director or 
cemetery owner. 

(3) Proof of death.  In accordance with 
§ 3.211. 

(4) Waivers from all other distributees.  
Where expenses of a veteran's burial, 
funeral, plot, interment and 
transportation were paid from funds of 
the veteran's estate or some other 
deceased person's estate and the identity 
and right of all persons to share in that 
estate have been established, payment may 
be made to one heir upon unconditional 
written consent of all other heirs. 

(5) Entitlement under § 3.1600(b)(3).  In 
addition to the other  evidentiary 
requirements of this subparagraph, there 
must be written certification over the 
signature of a responsible official of 
the State (or political subdivision of 
the State) where the body was held that-

(i) There is no next of kin or 
other person claiming the body of the 
deceased veteran, and 

(ii) There are not available 
sufficient resources in the veteran's 
estate to cover burial and funeral 
expenses.

(Authority: 38 U.S.C. 2302(a))

38 C.F.R. § 3.1602(a), Special conditions governing payments, 
provides in pertinent part as follows:

(a) Two or more persons expended funds.  
If two or more persons have paid from 
their personal funds toward the burial, 
funeral, plot, interment and 
transportation expenses, the burial and 
plot or interment allowance will be 
divided among such persons in accordance 
with the proportionate share paid by 
each, unless waiver is executed in favor 
of one of such persons by the other 
person or persons involved...

V.  Legal Analysis

As the appellant's sister submitted an application for 
benefits in this case in August 2000 with several material 
mis-statements of fact, to include a representation that she 
had paid all burial plot and other funeral expenses from her 
own personal funds, and as she was documented as having 
admitted that the application was fraudulent to an employee 
of the VA Office of the Inspector General, her credibility in 
this case is quite low.

As the appellant's brother merely modified and corrected the 
sister's application with "whiteout" and handwriting in 
submitting his application, the Board finds that the 
appellant's brother had actual knowledge of the sister's 
material mis-statements on her original application.  The 
Board also notes a further inaccuracy in the brother's March 
2001 application for benefits, insofar as he indicated, in 
one section of the application, the $995 burial plot expenses 
to have been paid by the appellant, while in another section 
he asserted that he and his sister had paid the $7,540 in its 
entirety (of the $7,540 he listed as coming solely from the 
personal funds of him and the appellant's sister, $6,545 
would be burial and transportation expenses, and $995 
expenses for the burial plot).  Of course, this was an 
uncorrected vestige of the mis-statements of fact contained 
in the sister's original application; still, it tends to 
reflect disregard for the need to submit truthful and 
accurate information in support of a contested claim for VA 
benefits.  Based on the foregoing, the credibility of the 
appellant's brother in this proceeding is low as well.

The low credibility of the appellant's brother and sister are 
relevant in this respect:  the Board construes their silence 
in their applications for benefits as to the appellant's 
payment of $10,000 to his sister for the veteran's funeral 
expenses in the manner most favorable to the appellant; that 
is, the Board finds it highly likely that this $10,000 was 
intended to be used by, and in fact was used by the 
appellant's brother and sister in paying for the veteran's 
funeral expenses, and that the appellant's brother and sister 
are both aware of this fact. 

Otherwise, the essential facts and analysis in this case are 
straightforward, as follows. 

The evidence shows that, contrary to the appellant's sister's 
August 2000 application for VA burial benefits, she paid 
none, rather than all, of the burial plot expenses.  The 
evidence shows beyond any reasonable doubt that the appellant 
paid all of the veteran's burial plot expenses from his 
personal funds.  

The evidence shows, without any contention to the contrary, 
that, on August 1, 2000, the appellant transferred $10,000 of 
his personal funds, by check, for the purpose of paying the 
costs of the veteran's funeral (other than burial plot 
expenses, which the appellant paid on his own and in their 
entirety).  The appellant's sister accepted and deposited or 
cashed this check for $10,000 on August 2, 2000.  The memo 
field was marked "Dad's funeral." 

The evidence further shows that, on September 19, 2000, the 
appellant's sister paid to the appellant $4,082, by check, 
with the memo filed titled "reimbursement for Dad's 
funeral."

This would leave the appellant having paid $10,000 minus 
$4,082, or $5,918, of the veteran's funeral expenses, in 
addition to all burial plot expenses.

The evidence shows that the documented burial, interment, and 
transportation funeral expenses, other than the burial plot 
expenses, were $6,545.  As calculated above, the appellant 
personally incurred $5,918 of this amount, which is 90.4 
percent of the expenses at issue in this case.  The appellant 
is therefore entitled to 90.4 percent of the $725 at issue in 
this case, or $655.40, in proportion to the expenses paid 
from his personal funds.  38 C.F.R. § 3.1602(a).

The appellant's brother and sister agree that the expenses 
they incurred, before making allowance for reimbursement by 
the appellant, were, as reported by the funeral home on 
November 30, 2000, $2,245 by the appellant's sister, and 
$4,300 by the appellant's brother.  Assuming they were 
reimbursed evenly from the money provided by the appellant, 
this would entitle the sister to 34 percent and the brother 
to 66 percent of the remaining $69.60, or 3.2 percent and 6.4 
percent of the $725 at issue in this case, or $23.66 for the 
sister and $45.94 for the brother.  This resolution of the 
matter also appears consistent with the proportionality of 
shares discussed in VA Manual M21-1MR, Part VII, "Burial 
Benefits," at Section D, topic 11b, "Determining the 
Priority of Payments" (Oct. 3, 2002).

Thus, of the $725 in benefits at issue in this case, the 
appellant is awarded $655.40, his sister $23.66, and his 
brother $45.94.  In this way, the benefits awarded for 
burial, funeral, interment, and transportation expenses (the 
appellant having paid the burial plot expenses separately and 
in their entirety) are divided among the appellant, his 
sister, and his brother in proportion to the share paid by 
each.  See 38 C.F.R. § 3.1602(a).


ORDER

The appellant is entitled to $655.40 for burial, interment, 
and transportation expenses; his appeal is granted to this 
extent.

Of the remainder of the $725 at issue in this case, the 
appellant's sister is entitled to $23.66, and his brother 
$45.94.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

